Exhibit 10.04

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), is entered into between LEAPFROG
ENTERPRISES, INC., a Delaware corporation (the “Company”), and WILLIAM CHIASSON
(“Executive”) and shall be deemed effective as of March 1, 2010 (the “Effective
Date”). The Company and Executive are each separately referred to as a “Party”
and collectively as the “Parties.”

RECITALS:

WHEREAS, the Company deems Executive’s employment services as contemplated by
this Agreement to be material and significant to the Company’s success and
desires to ensure that the skills and experience of Executive be made available
to the Company; and

WHEREAS, the Parties desire to enter into this Agreement providing for the
employment of Executive by the Company on the terms and conditions hereinafter
set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the Parties agree as follows:

Section 1. EMPLOYMENT.

1.1 Position, Duties, Responsibilities, Authority. The Company shall employ
Executive as its President and Chief Executive Officer, with all such duties,
responsibilities and authority as are assigned to him from time to time,
consistent with the Bylaws of the Company and as required by the Board of
Directors of the Company (the “Board”). Executive’s primary office location
shall be at the Company’s corporate headquarters in Emeryville, California, but
the Company reserves the right to reasonably require Executive to perform his
duties at places other than its corporate headquarters from time to time and to
require reasonable business travel.

1.2 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies of the Company, including
those relating to protection of confidential information and assignment of
inventions, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

1.3 Exclusive Employment. Executive shall devote all of his business time and
attention to his duties and responsibilities to the Company. During his
employment, Executive shall not, without the Board’s prior written approval,
render any business, professional or commercial services of any kind to any
other person, firm or corporation, whether for compensation or otherwise, except
that Executive may engage in civic, philanthropic and community service
activities so long as such activities do not interfere with Executive’s ability
to comply with his obligations under this Agreement and do not otherwise
conflict with the policies or interest of the Company, as determined by the
Board in its reasonable discretion.

 

1.



--------------------------------------------------------------------------------

1.4 Board of Directors. Executive acknowledges that he will be appointed to the
Board to serve as a director of the Company. Executive agrees that if his
employment with the Company is terminated for any reason, either voluntarily or
involuntarily, with or without cause, he shall resign his position as a member
of the Board simultaneously with the termination of his employment, unless the
Board shall otherwise determine. So long as Executive serves as an employee of
the Company, Executive will receive no compensation for service as a director.

Section 2. COMPENSATION AND OTHER EXECUTIVE BENEFITS.

In consideration of Executive’s employment, and except as otherwise provided
herein, Executive shall receive from the Company the compensation and benefits
described in this Section 2. Executive authorizes the Company to deduct and
withhold from all compensation to be paid to him any and all sums required to be
deducted or withheld pursuant to federal, state, or local law, regulation,
ruling, or ordinance, including, but not limited to, income tax withholding and
payroll taxes.

2.1 Base Compensation and Bonus.

2.1.1 Base Salary. The Company shall pay Executive for his services hereunder a
base salary at the rate of $450,000 per year, subject to required withholdings
and deductions, paid on the payroll schedule for the Company’s senior executives
in effect from time to time. Executive’s base salary shall be subject to annual
review by the Board and may be increased, but not decreased, from time to time
by the Board. The base salary as determined herein from time to time shall
constitute Executive’s “Base Salary” for purposes of this Agreement.

2.1.2 Annual Bonus. Executive shall be eligible to receive an annual bonus (the
“Bonus”) based on Executive’s achievement of certain performance objectives
established for him by the Board or the Compensation Committee of the Board, as
applicable, (the “Objectives”), as well as the Company’s overall business and
financial performance. Executive’s target-level Bonus will be set at
seventy-five percent (75%) of his Base Salary (the “Target Bonus”), assuming all
established target-level Objectives for the Bonus year are achieved, with an
opportunity to receive a Bonus of up to a maximum of one hundred fifty percent
(150%) of Base Salary for exemplary performance pursuant to stretch-level
Objectives (the “Maximum Bonus”), as determined by the Board in its discretion.
Executive must remain employed by the Company through and including the last day
of each Bonus year in order to be eligible to receive a Bonus for that year, and
no prorated Bonus can be earned. The Board (or Compensation Committee), in its
sole discretion, will determine whether Executive has earned a Bonus, and the
amount of any such Bonus in accordance with the Objectives. The Bonus shall be
payable within ten (10) business days after the date the Bonus has been
determined, but no later than ninety (90) days following the last day of the
Bonus year.

2.2 Vacation. Executive shall be entitled to accrue twenty (20) days of paid
vacation each calendar year, accrued on a monthly basis in accordance with
Company vacation and leave policies in effect from time to time, up to a maximum
accrual of thirty-five (35) days of paid vacation. Executive shall plan and take
vacation consistent with his duties and obligations hereunder.

 

2.



--------------------------------------------------------------------------------

2.3 Benefits.

2.3.1 General Benefits. Executive shall be entitled to receive all welfare,
retirement and fringe benefits (including group medical and dental coverage for
Executive, his spouse and dependent children, life and disability insurance
coverage, and paid sick leave) and perquisites (collectively, the “Executive
benefit plans”) that are made available to the Company’s senior executives
generally, in accordance with all terms and conditions governing such benefits
in effect from time to time.

2.3.2 Business Travel/Expenses. Executive shall be required to travel in the
performance of his duties hereunder, and the Company shall reimburse Executive
for all reasonable documented business expenses incurred by Executive in
connection with his services hereunder, upon submission to the Company, in
accordance with Company policy, of a written accounting of such expenses, which
accounting shall include an itemized list of all expenses incurred, the business
purposes for which such expenses were incurred, and all such receipts as
Executive reasonably has been able to obtain.

Section 3. EQUITY COMPENSATION.

3.1 Equity Compensation. Effective on March 15, 2010, the Company shall grant
Executive an award of a nonstatutory stock option with a ten (10) year term to
purchase 150,000 shares of the Company’s Class A Common Stock (“Company Common
Stock”) pursuant to the LeapFrog Enterprises, Inc. 2002 Equity Incentive Plan as
in effect on the Effective Date (the “Plan”). Such option (the “Option”) shall
have an exercise price equal to the fair market value of Company Common Stock as
determined by the Board or the Compensation Committee of the Board, as
applicable, on the date of grant and shall vest over a period of four (4) years,
with one forty-eighth (1/48) of the shares subject to the Option vesting for
each month of Executive’s continuous employment service following the date of
grant. Effective on March 15, 2010, the Company also shall grant Executive an
award of a restricted stock unit (the “Restricted Stock Unit”) by which he would
receive 150,000 shares of Company Common Stock pursuant to the Plan. One-half
(1/2) of the shares of Company Common Stock subject to the Restricted Stock Unit
shall vest and be delivered to Executive upon his completion of one (1) year of
continuous employment service following the date of grant, and one twenty-fourth
(1/24) of the shares of Company Common Stock subject to the Restricted Stock
Unit shall vest and be delivered to Executive upon his completion of each month
of continuous employment service thereafter. The Option and the Restricted Stock
Unit shall be subject to all terms and conditions set forth in the Plan and in a
stock option grant notice, stock option agreement, restricted stock unit grant
notice and restricted stock unit agreement under the Plan.

3.2 Other Equity Awards. In addition to the Option and the Restricted Stock
Unit, the Company has awarded and may in the future award Executive additional
stock options or other equity awards (collectively, the “Equity Awards”)
pursuant to the Plan as determined by the Compensation Committee of the Board,
in its sole discretion. Except as expressly provided herein, the exercisability,
vesting and other terms and conditions governing the Equity Awards shall be
governed solely by the separate written agreements governing such Equity Awards,
and not by this Agreement.

 

3.



--------------------------------------------------------------------------------

Section 4. AT WILL EMPLOYMENT; POST-EMPLOYMENT BENEFITS.

4.1 At Will Employment. Executive’s employment with the Company shall be
at-will. Accordingly, both Executive and the Company shall remain free to
terminate the employment relationship with or without Cause or Good Reason, at
any time, with or without advance notice, subject to the terms of this
Agreement.

4.2 Payments Due Upon Termination For Any Reason. Upon termination of
Executive’s employment for any reason by any Party, Executive (or his estate, if
applicable) shall be paid any earned but unpaid Base Salary due to him, all
accrued but unused vacation earned through and including the date Executive’s
employment terminates (the “Termination Date”), any earned but unpaid prior year
bonus and all accrued and vested benefits under all Executive benefit plans.
Executive (or his estate, if applicable) shall be reimbursed for all reasonable
documented business expenses incurred by Executive through the Termination Date
in accordance with the terms of this Agreement and the Company’s expense
reimbursement policies and procedures then in effect. In addition, unless such
termination is for Cause, the Option, to the extent then vested, and all
outstanding Equity Awards that are stock options, to the extent then vested,
shall remain exercisable for twelve (12) months following the Termination Date,
but not beyond the end of their applicable terms. All payments under this
Section 4.2 shall be in addition to any Severance Benefits to which Executive
may become entitled pursuant to the terms of this Agreement.

4.3 Termination For Cause.

4.3.1 Cause Defined. The Company may terminate Executive’s employment for
“Cause” upon ten (10) business days’ advance written notice to Executive, which
notice shall specify the facts constituting Cause. For purposes of this
Agreement, “Cause” for termination shall exist if Executive: (i) commits an act
of fraud, embezzlement or misappropriation against or involving the Company;
(ii) is convicted of, or enters a plea of guilty of no contest to, any felony
involving moral turpitude or dishonesty; (iii) commits an act, or fails to
commit an act, involving the Company which amounts to, or with the passage of
time would amount to, willful misconduct, wanton misconduct, gross negligence or
a material breach of this Agreement and which results or is reasonably likely to
result in significant harm to the Company; or (iv) willfully fails to perform
his responsibilities and duties under this Agreement for a period of ten
(10) business days following receipt of written notice from the Company
specifically describing past instances of willful failure of performance and
providing Executive an opportunity to cure any such claimed past failure of
performance, if it is reasonably susceptible to cure. No act or failure to act
on Executive’s part shall be considered “willful” if Executive acted (or failed
to act) in good faith, based on a reasonable belief that Executive’s act or
omission was in (and not opposed to) the best interests of the Company.

4.3.2 No Benefits Upon Termination For Cause. Executive shall not be entitled to
any severance or other post-employment benefits from the Company upon
termination of his employment for Cause, except as may be provided by contract
or required by law. Executive shall forfeit the Option, the Restricted Stock
Unit and all other Equity Awards, to the extent unvested as of the Termination
Date for Executive’s employment termination for Cause, and Executive shall have
thirty (30) days after such Termination Date (but not beyond the end of their
applicable terms) to exercise any vested shares subject to the Options or any
other options.

 

4.



--------------------------------------------------------------------------------

4.4 Termination Without Cause. Upon termination of Executive’s employment
without Cause and Executive’s satisfaction of the release requirements set forth
in Section 4.7 below and continuing satisfaction of the covenants set forth in
Section 9 below, the Company shall provide Executive cash severance benefits,
payable in twelve (12) monthly installments, equal to the following: (i) twelve
(12) months of Base Salary, at the rate in effect during the last regularly
scheduled payment period immediately preceding Executive’s termination date, and
(ii) a payment equal to Executive’s Target Bonus for the calendar year in which
such termination occurs. The foregoing cash severance benefits are hereinafter
referred to as the “Severance Benefits.”

4.5 Resignation for Good Reason.

4.5.1 Good Reason Defined. For purposes of this Agreement, a resignation from
employment for Good Reason means a voluntary termination by Executive within
seventy (70) days after the occurrence of one of the following events without
his express written consent: (i) a material diminution in Executive’s authority,
duties or responsibilities (subject to the clarification in the immediately
following sentence); (ii) a reduction in Executive’s Base Salary in an amount
greater than ten percent (10%) of Executive’s Base Salary prior to such
reduction, unless the base salaries of other senior executive employees are
reduced by at least the same percentage; (iii) a change in the geographic
location of Executive’s workplace by more than fifty (50) miles from its
previous location; or (iv) a material breach by the Company, or its successor,
of this Agreement (including the failure of a successor to assume the
obligations of this Agreement).

For the avoidance of doubt, any Change in Control, immediately following which
Executive does not hold the senior-most position in his functional area in the
surviving top-most parent company (disregarding for these purposes any company
that is an investment fund or other non-operating company), whether public or
private, and does not report directly to the chief executive officer of such
top-most parent company (or to the board of directors of such top-most parent
company if Executive is the chief executive officer of the Company immediately
prior to the Change in Control) shall be regarded as a material diminution in
Executive’s authority, duties or responsibilities for purposes of this
definition, provided that Executive, as a condition of resigning for Good Reason
on such basis, shall first have remained in employment with the Company, or its
successor, on a full time basis (or on a less than full time basis, as the
Company or its successor shall determine), with a Base Salary that is no less
than it was immediately prior to the Change in Control (unadjusted for
employment on a less than full time basis), for a period of six (6) months (or
such shorter period as the Company or its successor shall determine) in order to
provide transition support to the Company or its successor.

Prior to any resignation for Good Reason, Executive must provide written notice
to the Company of the existence of the Good Reason event within thirty (30) days
following its initial existence, and the Company shall have a period of thirty
(30) days following such notice within which to cure the event. If the event is
cured within such time period, Executive shall not be entitled to resign from
his employment for Good Reason.

 

5.



--------------------------------------------------------------------------------

4.5.2 Benefits Upon Resignation For Good Reason. Upon Executive’s resignation
from employment for Good Reason and satisfaction of the release requirements set
forth in Section 4.7 below, the Company shall provide Executive the Severance
Benefits, which shall commence to be paid as soon as practicable after the
effective date of the Release (as defined in Section 4.7 below) but with the
Severance Benefits effective as of the Termination Date and any payments from
the Termination Date to the payment commencement date being paid in arrears on
such payment commencement date.

4.6 No Severance Benefit Upon a Resignation Without Good Reason. Upon
Executive’s resignation from employment without Good Reason, Executive shall not
be eligible to receive any severance or other post-employment benefits, except
as may be provided by contract or required by law.

4.7 Severance Benefits Conditions. As a precondition to receiving the Severance
Benefits, Executive must sign and allow to become effective a general release
(the “Release”) of claims against the Company and its officers, directors,
employees, shareholders, parent or subsidiary entities, agents and affiliates,
in the form attached hereto as Exhibit A, within ninety (90) days after the
Termination Date. Executive’s continued service on the Board after the
Termination Date (if requested and agreed upon by the Parties) shall not modify
or alter in any way Executive’s severance-related rights or the release
requirements set forth under this Agreement.

Section 5. COMPENSATION UPON CERTAIN TRANSACTIONS.

Executive shall be eligible to receive certain benefits upon a “Change in
Control” (defined below) on the terms set forth below.

5.1 Change in Control.

5.1.1 Change in Control. For purposes of this Agreement, a Change in Control
means the occurrence, in a single transaction or in a series of related
transaction, of any one or more of the following events:

(i) any Exchange Act Person (as defined in the Plan) (other than Larry Ellison,
Michael Milken, Lowell Milken, or any combination of the foregoing), becomes the
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation, or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined voting power of the surviving entity in such merger,
consolidation or similar transaction or more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction;

 

6.



--------------------------------------------------------------------------------

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company; or

(iv) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license, or other disposition.

5.1.2 Accelerated Vesting. Upon the occurrence of a Change in Control, the
Company will accelerate the vesting of the Option, the Restricted Stock Unit and
all Equity Awards then held by Executive so that the Option, the Restricted
Stock Unit and Equity Awards become fully vested as of the date the Change in
Control occurs.

5.1.3 Other Benefits. If, in connection with or during the two (2) year period
following the occurrence of a Change in Control, Executive’s employment is
terminated by the Company, its successor or other surviving entity without Cause
or Executive resigns for Good Reason, Executive’s vested Option and Equity
Awards granted in the form of stock options shall remain exercisable for twelve
(12) months after the Termination Date (but not beyond the end of their
applicable terms). The Company, its successor or other surviving entity shall
provide Executive the amounts payable pursuant to Section 4.2 and the Severance
Benefits pursuant to Section 4.4; provided, however, that the Severance Benefits
shall be calculated and paid on the basis of twenty-four (24) months of Base
Salary and two (2) times Executive’s Target Bonus. The foregoing Severance
Benefits shall be subject to Executive delivering an effective Release to the
Company, its successor or other surviving entity within sixty (60) days after
the Termination Date and his continuing satisfaction of the covenants set forth
in Section 9 below.

Section 6. CODE SECTION 409A COMPLIANCE.

Notwithstanding anything to the contrary herein, the following provisions apply
to the extent Severance Benefits provided herein are subject to Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”). Severance Benefits shall not commence until Executive has a
“separation from service” for purposes of Section 409A. Each installment of
Severance Benefits is a separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), and the Severance Benefits are intended to satisfy
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4) and 1.409A-1(b)(9). However, if such
exemptions are not available and Executive is, upon separation from service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the Severance Benefits payments shall be delayed until the earlier of
(i) six (6) months and one day after Executive’s separation from service, or
(ii) Executive’s death.

 

7.



--------------------------------------------------------------------------------

Section 7. PARACHUTE PAYMENTS.

7.1 Better After Tax Result. If any payment or benefit Executive would receive
in connection with a Change in Control pursuant to this Agreement or otherwise
(collectively, the “Transaction Benefit”) (i) would constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Transaction Benefit shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (a) the largest portion of
the Transaction Benefit that would result in no portion of the Transaction
Benefit being subject to the Excise Tax or (b) the largest portion, up to and
including the total, of the Transaction Benefit, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt, on an after-tax basis, of the greater
amount of the Transaction Benefit notwithstanding that all or some portion of
the Transaction Benefit may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Transaction Benefit equals the Reduced Amount, reduction shall occur in a manner
necessary to provide Executive with the greatest economic benefit. If more than
one manner of reduction of the Transaction Benefit necessary to achieve the
Reduced Amount yields the greatest economic benefit to Executive, the payments
and benefits constituting the Transaction Benefit shall be reduced pro rata.

7.2 Procedures. The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Change in Control
shall perform all calculations required under this Section 7, applying
assumptions reasonably acceptable to Executive and the Company. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, the Company
shall appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder. The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to the Transaction Benefit is triggered (if requested at that
time by the Company or Executive) or such other time as requested by the Company
or Executive. If the accounting firm determines that no Excise Tax is payable
with respect to the Transaction Benefit, it shall furnish the Company and
Executive with an opinion reasonably acceptable to Executive that no Excise Tax
will be imposed with respect to such Transaction Benefit. Any dispute regarding
determinations of the accounting firm made hereunder shall be subject to the
dispute resolution procedures set forth in Section 10.

Section 8. INSURANCE; INDEMNIFICATION.

During and following termination of Executive’s employment for any reason, the
Company shall provide directors’ and officers’ liability insurance for Executive
and shall indemnify and hold Executive harmless for any and all loss and
liability for any and all authorized acts or omissions by Executive in the
course and scope of his employment on the most favorable terms extended to any
other senior officer or director of the Company.

 

8.



--------------------------------------------------------------------------------

Section 9. COVENANTS OF EXECUTIVE.

9.1 No Conflicts. Executive represents and warrants that he is free to enter
into and perform each of the terms and conditions of this Agreement and that his
execution and/or performance of all his obligations under this Agreement does
not and will not violate or breach any other agreement between Executive and any
other person or entity. Executive acknowledges that but for this representation
and warranty, the Company would not agree to enter into this Agreement.

9.2 Proprietary Information Obligations/Executive Policies. As a condition of
employment, Executive shall abide by the Company’s standard form of Executive
Proprietary Information and Inventions Agreement (the “Proprietary Information
Agreement”) that he executed prior to the Effective Date. Executive further
agrees that he will comply with all Company policies and procedures in effect
from time to time.

9.3 No Competition. Executive agrees that, during his employment hereunder, he
shall not directly or indirectly, individually or together or through any
affiliate or other person, firm, corporation or entity, engage in, support or
promote any Competitive Business (as defined in Section 9.3.2 below).

9.3.1 No Solicitation. During Executive’s employment by the Company and for two
(2) years after the Termination Date, Executive will not, either directly or
indirectly, solicit, induce, or encourage or attempt to solicit, induce, or
encourage any Executive, consultant or independent contractor of the Company to
terminate his or her relationship with the Company to become an employee,
consultant or independent contractor to or for any other person or entity.

9.3.2 Protection of Vendor and Customer Data. Executive acknowledges and agrees
that the Company’s list of actual and potential customers and vendors, customer
and vendor contact information, pricing, purchasing and sale habits, histories
and preferences, and all other sensitive customer and vendor data (collectively,
“Vendor/Customer Database”) constitutes the Company’s highly valuable
confidential and proprietary information; that the Company takes extensive steps
to maintain the confidentiality of its Vendor/Customer Database; and that the
Vendor/Customer Database derives value from its secrecy. As part of Executive’s
pre-Effective Date employment service and his continuing employment and Board
services hereunder, Executive will have access to, and shall assist in further
developing the Company’s Vendor/Customer Database. Executive hereby specifically
acknowledges and agrees that the Vendor/Customer Database is the Company’s
valuable proprietary and confidential information, and he will take all
reasonable steps to maintain its confidentiality. In order to safeguard the
Vendor/Customer Database, Executive agrees that during his employment with the
Company and at all times thereafter, Executive, using the Vendor/Customer
Database or any other confidential information that is subject to the
Proprietary Information Agreement, shall not, directly or indirectly, on behalf
of any person or entity engaged in a Competitive Business (as defined below),
solicit, negotiate, or enter into a business transaction with any person or
entity who was an actual customer or vendor of the Company, or a potential
customer or vendor with whom the Company had engaged in substantial business
discussions, as of the Termination Date with whom Executive had any direct
dealings. For purposes of this Agreement, “Competitive Business” means any
person or entity engaged in or planning to engage in the same lines of toy/game
and children’s educational and entertainment products business conducted by the
Company or for which the Company has engaged in other than de minimis planning
to conduct.

 

9.



--------------------------------------------------------------------------------

9.4 Cooperation. During Executive’s employment with the Company and for three
(3) years thereafter, Executive shall, upon Company’s reasonable request and in
good faith and with his best efforts, subject to his reasonable availability,
cooperate and assist Company in any dispute, controversy, or litigation in which
Company may be involved and with respect to which Executive obtained knowledge
while employed by the Company or any of its affiliates, successors, or assigns,
including, but not limited to, his participation in any court or arbitration
proceedings, giving of testimony, signing of affidavits, or such other personal
cooperation as counsel for the Company shall request. Any such activities shall
be scheduled, to the extent reasonably possible, to accommodate Executive’s
business and personal obligations at the time. The Company shall pay Executive’s
reasonable, pre-approved and documented travel, at the same level of
accommodation as provided during his employment hereunder, and out-of-pocket
expenses incurred in connection with any such cooperation (including any forgone
wages, salary and other compensation and attorneys’ fees), and will reasonably
accommodate Executive’s scheduling needs.

9.5 Remedies. In view of the position of confidence that Executive has and will
continue to enjoy with the Company and his anticipated relationship with the
clients, customers, and employees of the Company and its affiliates pursuant to
his employment hereunder, and recognizing both the access to confidential
financial and other information that Executive will have pursuant to his
Agreement, Executive expressly acknowledges that the restrictive covenants set
forth in this Section 9 are reasonable and necessary in order to protect and
maintain the proprietary interests and other legitimate business interests of
the Company and its affiliates. Executive further acknowledges that (i) it would
be difficult to calculate damages to the Company and its affiliates from any
breach of his obligations under this Section 9, (ii) that injury to the Company
and its affiliates from any such breach would be irreparable and impossible to
measure, and (iii) that the remedy at law for any breach or threatened breach of
this Section 9 would therefore be an inadequate remedy and, accordingly, the
Company shall, in addition to all other available remedies (including, without
limitation, seeking such damages as it can show it and its affiliates have
sustained by reason of such breach and/or the exercise of all other rights it
has under this Agreement), be entitled to injunctive and other similar equitable
remedies, without having to post a bond.

Section 10. DISPUTE RESOLUTION.

Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating in any way to the
enforcement, breach, performance, execution or interpretation of this Agreement,
Executive’s employment, or the termination of that employment, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Francisco, California, conducted by Judicial
Arbitration and Mediation Services, Inc. (“ JAMS”) or its successor, under the
then applicable JAMS rules. Executive acknowledges that by agreeing to this
arbitration procedure, both Executive and the Company waive the right to resolve
any such dispute through a trial by jury or judge or administrative proceeding .
The arbitrator shall: (i) have the authority to compel adequate discovery for
the resolution of the dispute and to award such relief as would otherwise be

 

10.



--------------------------------------------------------------------------------

permitted by law; and (ii) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to determine if an issue is subject to this
arbitration obligation, and to award any or all remedies that either Party would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees. Nothing in this Agreement will prevent either Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any arbitration.

Section 11. ASSIGNABILITY.

This Agreement is binding upon and inures to the benefit of the Parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time, but such assignment
shall not relieve the Company of its obligations hereunder. Executive may not
assign any of his rights or delegate any of his duties under this Agreement,
either voluntarily or by operation of law, without the prior written consent of
the Company, which may be given or withheld by the Company in its sole and
absolute discretion.

Section 12. NOTICES.

Notices under this Agreement shall be in writing and mailed by certified or
registered United States mail, return receipt requested, delivered by express
overnight courier (e.g., Federal Express), or personally delivered, to the
Executive at his business address or most current residential address as
reflected in the Company’s most current personnel records, or to the Company,
sent to the attention of the Company’s General Counsel at the most current
corporate headquarter mailing address. Notice by mail shall be deemed received
three (3) business days after the date of mailing.

Section 13. MISCELLANEOUS.

13.1 Conflicting Terms. To the extent this Agreement conflicts with the terms
and conditions in the Proprietary Information Agreement or other agreement or
Company plan, program, policy or practice, this Agreement shall control unless
the Company and Executive otherwise agree by specific reference to this
Section 13.1.

13.2 Entire Agreement. This Agreement (including the Exhibit thereto) and the
agreements referenced herein embody the entire representations, warranties,
covenants and agreements in relation to the subject matter hereof and supersede
any previous understandings or agreements between the Company and Executive,
whether oral or written, including, without limitation, the offer letter
agreement dated and effective November 11, 2004 between the Company and
Executive. No other representations, warranties, covenants, understandings or
agreements in relation hereto exist between the parties except as otherwise
expressly provided herein. Upon the Effective Date, Executive shall cease to be
an “Eligible Employee” for purposes of the LeapFrog Enterprises, Inc. Executive
Management and Change in Control Benefit Plan.

13.3 Amendment. This Agreement may not be amended except by an instrument in
writing executed by Executive and a duly authorized member of the Board.

 

11.



--------------------------------------------------------------------------------

13.4 Applicable Law; Choice of Forum. This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the substantive
laws of the State of California without respect to conflicts of law principles.

13.5 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement and the provision in question will
be modified so as to be rendered enforceable in a manner consistent with the
intent of the Parties insofar as possible.

13.6 Non-Waiver of Rights and Breaches. Any waiver by a Party of any breach of
any provision of this Agreement must be in writing to be effective, and will not
be deemed to be a waiver of any subsequent breach of that provision or of any
breach of any other provision of this Agreement. No failure or delay in
exercising any right, power, or privilege granted to a Party under any provision
of this Agreement will be deemed a waiver of that or any other right, power or
privilege. No single or partial exercise of any right, power or privilege
granted to a Party under any provision of this Agreement will preclude any other
or further exercise of that or any other right, power or privilege.

13.7 Interpretation of Agreement. Each of the Parties has been represented by
counsel in the negotiation and preparation of this Agreement. The Parties agree
that this Agreement is to be construed as jointly drafted. Accordingly, neither
Party shall be construed as the “drafter” of the Agreement for purposes of
interpreting its terms. The headings used in this Agreement are inserted for
ease of reference only, and shall have no effect in the construction or
interpretation of this Agreement.

13.8 Gender and Number. Concerning the words used in this Agreement, the
singular form shall include the plural form, the masculine gender shall include
the feminine or neuter gender, and vice versa, as the context requires, and the
word ‘person’ shall include any natural person, partnership, corporation,
association, trust, estate or other legal entity. The conjunction “or” shall be
inclusive and not exclusive.

13.9 Public Announcements. The Company shall give Executive a reasonable
opportunity to review and comment on any public announcement (including any
filing with a governmental agency or stock exchange) relating to this Agreement
or Executive’s employment by the Company.

13.10 Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or PDF of an executed counterpart
signature page hereof by a Party shall constitute due execution and delivery of
this Agreement by such party.

13.11 No Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer.

 

12.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

EXECUTIVE:

/s/ William B. Chiasson

William Chiasson

 

COMPANY: LEAPFROG ENTERPRISES, INC.

Jeffrey G. Katz

By:     Chairman

 

13.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

GENERAL RELEASE

I confirm that I have been paid all accrued salary, bonuses and other
compensation (including accrued unused vacation) owed to me for my employment
services to LeapFrog Enterprises, Inc. (the “Company”) through and including my
employment termination date (the “Separation Date”).

In consideration for the severance and other post-termination benefits to be
provided to me pursuant to my Employment Agreement with the Company dated
effective as of March 1, 2010 (the “Agreement ”), I hereby release the Company,
its parents, subsidiaries, successors, predecessors and affiliates, and each of
such entities’ directors, officers, employees, agents, attorneys, insurers,
affiliates and assigns, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date I sign this
General Release (the “Release”). This general release includes, but is not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company, the termination of that employment, or my role or activities
as a director of the Company or the termination of that role; (b) all claims
related to my compensation or benefits, including salary, bonuses, commissions,
vacation pay, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other equity interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(e) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended), the California Labor Code, and
the California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, this release shall not release the Company from (i) its obligation to
reimburse me for valid business expenses that I have incurred on behalf of the
Company and in compliance with its policies and that I submit for reimbursement
within sixty (60) days after the Separation Date, (ii) its obligations under any
outstanding Option or Equity Award (as defined in the Agreement) I may hold or
any Company-sponsored retirement plan, (iii) any obligation to indemnify me
pursuant to the Company’s certificate of incorporation and bylaws, any written
indemnification agreement to which I am a party or applicable law, or (iv) any
obligation to be performed by it after the Release Effective Date (as defined
below) under the Agreement. I represent that I have no lawsuits, claims or
actions pending in my name, or on behalf of any other person or entity, against
the Company or any other person or entity subject to the release granted in this
paragraph.

I acknowledge that I am also knowingly and voluntarily waiving and releasing any
rights that I may have under the under the Age Discrimination in Employment Act
of 1967, as amended (the

 

14.



--------------------------------------------------------------------------------

“ADEA”). I acknowledge that the consideration given for this waiver and release
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release; (b) I have been advised hereby that I
should consult with an attorney prior to executing this Release; (c) I have
twenty-one (21) days to consider this Release (although I may choose to
voluntarily sign it earlier); (d) I have seven (7) days after the date I sign
this Release to revoke my agreement to it (by providing the Company (through its
General Counsel) with written notice of such revocation); and (e) my acceptance
of this Release will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after I sign it (provided I do
not earlier revoke my acceptance of it) (the “Release Effective Date”).

I understand that this Release includes a release of all unknown and unsuspected
claims. I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.” I hereby waive all
rights and benefits under Section 1542 of the California Civil Code and any law
or legal principle of similar effect in any jurisdiction with regard to this
Release, including my release of unknown and unsuspected claims herein.

This Release, together with the Agreement (including any exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein.

Understood and agreed:

 

 

   Date:   ______________________________ WILLIAM CHIASSON     

 

15.